Citation Nr: 1605014	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to May 27, 2011, and in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves from September 1998 to April 1999.  He then had active duty service from January 2001 to September 2004.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in January 2015, at which time it denied a rating in excess of 10 percent prior to May 27, 2011, and in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine.  The Veteran appealed, and in a Joint Motion for Partial Remand (joint motion) granted by the United States Court of Appeals for Veterans Claims (Court) in October 2015, the parties agreed to vacate the January 2015 Board decision, and remanded the case for additional development.

The Board notes that the RO issued a rating decision in March 2015 denying an increased rating for posttraumatic stress disorder.  The Veteran filed a timely notice of disagreement in April 2015, and the RO has not yet issued a statement of the case regarding that claim.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please see the Board's January 2015 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misinterpreted the facts or that the factual discussion was incomplete or inaccurate in any way.
 
Rather, the parties agreed that the VA examinations conducted during the time period on appeal, specifically in May 2010, September 2010, January 2011, May 2011, and April 2014, failed to provide any details regarding the degree of additional range of motion loss due to pain during flare-ups.  Accordingly, pursuant to the joint motion, a remand is necessary to schedule a new VA examination to obtain an adequate opinion regarding the level of impairment caused by the Veteran's degenerative disc disease of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA in Columbia for treatment from March 2015 to the present and from the VA in Atlanta for treatment from June 2015 to the present.

2. Schedule the Veteran for an examination to determine the level of severity of his degenerative disc disease of the lumbar spine.  The examiner is referred to the Joint Motion for Partial Remand for a discussion of why the prior VA medical examinations were found inadequate.  However, it is imperative that the examiner also carefully review the evidence of record.

The examiner should specifically provide an opinion as to whether the Veteran experiences additional loss of motion during a flare-up, and if so, to what degree motion is limited.

The examiner should also review the VA examination reports from May 2010, September 2010, January 2011, May 2011, and April 2014, and opine whether the Veteran experienced additional loss of motion during a flare-up at those times, and if so, to what degree motion was limited.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




